(0®\|0501-#00|\)_\

NNNNNN|\)|\)N_\_`_\_\_\_A_\_\_\_\
CD\IO)Ul-PQN-\C(QO\IC)O'l-LOJN-\O

UN|TED STATES DlSTRlCT COURT
DlSTRlCT OF NEVADA

 

 

 

DENN|S MCCABE, Case No. 3:18~cv-00011-RCJ-CBC
Plaintiff ORDER
v.
§E`é’?i%%?i%ii%“el“$im °F
Defendants
l. DlSCUSSlCN

Plaintiff is a prisoner in the custody of the Nevada Department of Corrections
(“NDOC”). Through counse|, Plaintiff has submitted a civil rights complaint pursuant to
42 U.S.C. § 1983 and an application to proceed in forma pauperis for non-prisoners.
(ECF Nos. 1, 2).

Plaintiff's application to proceed in forma pauperis is incomplete Pursuant to 28
U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to
proceed in forma pauperis for prisoners and attach both an inmate account statement for
the past six months and a properly executed financial certificate Plaintiff has not
submitted the correct application to proceed in forma pauperis, a properly executed
financial certihcate, or an inmate account statement. (See ECF No. 1). As such, the in
forma pauperis application is denied without prejudice. The Court will retain Plaintist
civil rights complaint (ECF No. 2), but will not take any further action until the matter of
the payment of the nling fee is resolved. Plaintiff will be granted an opportunity to cure
the deficiencies of his application to proceed in forma pauperis. or in the alternative, pay
the full filing fee for this action. lf Plaintiff chooses to file a new application to proceed in
forma pauperis he must file a fully complete application to proceed in forma pauperis for
prisoners.

ll. CONCLUS|ON
For the foregoing reasons, |T lS ORDERED that Plaintist application to proceed

 

(OG)`|OOIJ>QN-\

I\)NNI\)NNN|\)N_\_;_\_\_\_\_\_\_\_\
m`lo)UT-PQ)N-AO(D®\|O)O'|-b(»)l\)-¥O

 

in forma pauperis for non-prisoners (ECF No. 1) is DEN|ED without prejudice to file a new
application

lT lS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
approved form application to proceed in forma pauperis by a prisoner, as well as the
document entitled information and instructions for filing an in forma pauperis application.

lT lS FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for
prisoners, on the correct form with complete hnancial attachments in compliance with 28
U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the
$350 filing fee and the $50 administrative fee).

|T lS FURTHER ORDERED that if Plaintiff does not timely comply with this order,

dismissal of this action may result.

cf/)
DATED TH|S 93 /day of November 2018.

 

 

